Citation Nr: 9918494	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-25 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for post traumatic stress disorder (PTSD) for the 
appeals period prior to May 15, 1998.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period beginning on May 15, 1998.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from January 1981 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
determination the RO granted service connection for PTSD and 
assigned a 10 percent evaluation, effective from August 10, 
1995.  The veteran filed a timely appeal and the case was 
forwarded to the Board for appellate review.  

The Board remanded the case to the RO for additional 
development in May 1998.  Thereafter, the RO increased the 
veteran's disability rating from 10 percent to 30 percent 
disabling effective from August 10, 1995.  In a supplemental 
statement of the case issued in November 1998, the RO 
increased the veteran's disability from 30 to 70 percent 
disabling effective from May 15, 1998.

The veteran has continued to disagree with the assignment of 
the initial rating and has properly perfected his appeal.  
Therefore, the propriety of each of the staged ratings, as 
set forth in the Issues section above, is currently before 
the Board.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board finds that the RO has complied with the instructions 
contained in the May 1998 remand, and that the case is now 
ready for appellate adjudication.  Stegall v. West, 11 Vet. 
App. 268 (1998).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  Prior to May 15, 1998, the veteran's PTSD was productive 
of no more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, and no more than definite social and industrial 
impairment.  

3.  The veteran's PTSD for the period on and after May 15, 
1998 is not productive of more than severe social and 
industrial impairment or occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as: Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or inability to establish and 
maintain effective relationships.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met for any period prior to May 15, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, Part 
4, Diagnostic Code 9411 (1998).

2.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met for any period on or after May 15, 
1998.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7, Part 4, 
Diagnostic Code 9411.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records are negative for complaints or 
findings referable to a psychiatric disability.

VA outpatient treatment records dated from July 1995 to July 
1996 show diagnoses of PTSD, dysthymia, and anxiety.  During 
a September 1995 examination the veteran was described as 
alert, with clear sensorium.  There were no motor 
abnormalities.  His affect was noted to be dysphoric, angry, 
and stable.  The veteran's thoughts were coherent and goal 
directed.  There was no evidence of suicidal or homicidal 
ideation.  The veteran was oriented to person, place, and 
situation.  Insight was noted to be poor.  In August 1995, 
the veteran reported that he had been employed as a letter 
carrier for the past 11 years and that he was very satisfied 
with his employment.

The veteran was accorded a VA PTSD examination in July 1996.  
He reported that he had witnessed the death of a female 
soldier during service.  He reported recurring dreams of the 
soldier's death.  On examination, the veteran was described 
as alert and cooperative.  His mood was reported as dysphoric 
and disgruntled.  He talked spontaneously and at length about 
his concerns.  His speech was not pressured.  The content of 
his responses to questions was relevant and goal directed.  
He was oriented to time, place, and person.  The impression 
was PTSD, chronic.  A Global Assessment of Functioning (GAF) 
score of 65 was reported.  

In March 1998, the veteran was accorded a videoconference 
hearing before the undersigned.  He testified he received 
ongoing treatment and medication for his PTSD.  He testified 
slept about three to four hours with medications.  The 
veteran reported that he did not interact with his children 
or coworkers.  He reported that he had been employed by the 
U.S. Postal Service for 13 years.  He also testified that he 
had had problems with supervisors three or four times, and 
that prior to being off due to recent surgery, he had missed 
periods of two to three weeks from work due to feelings of 
rage, and suicidal and homicidal ideation.  

The veteran was accorded a VA PTSD program in August 1998.  
At that time, he reported multiple signs of avoidance, i.e. 
people and sounds of airplanes.  He reported multiple signs 
of increased irritability.  On examination, no psychomotor 
abnormalities were noted.  The veteran's speech was fluent at 
a normal rate and rhythm.  His mood was sullen and angry.  
His thoughts were not completely coherent.  He was 
preoccupied with the idea that VA had mistreated him.  He was 
described as alert and oriented.  The diagnoses were PTSD, 
delusional disorder, and Benzodiazepine dependence. The 
examiner reported that the veteran's symptoms of PTSD, 
delusional disorder, and Benzodiazepine dependence were 
intertwined.  A GAF score of 40 was provided.   The examiner 
also reported that the veteran had a major impairment in his 
thinking and judgment.  

VA psychological test results dated in August 1998 show a 
highly ruminative, oversensitive individual whose defense 
mechanisms are ineffective.  Feelings of depression, anxiety, 
and brief psychotic thinking and behavior were noted.  The 
veteran appeared to be feeling out of control and rageful 
against inconsiderate persons who refuse to help him.  He was 
noted to be suspicious and hypersensitive.  The impression 
was PTSD with delusional features.

VA outpatient treatment records dated from March 1997 to 
February 1999 show ongoing treatment for PTSD.  In October 
1998, the veteran complained of difficulty sleeping.  He was 
described as angry and appearing hostile.  It was noted that 
the veteran appeared in his postal uniform.  The most recent 
session dated in February 1999 described the veteran as 
alert.  His thoughts were coherent and goal directed.  He was 
not considered dangerous to himself or others. The impression 
was severe personality disorder versus delusional disorder, 
PTSD by history.  It was noted that the veteran had not been 
compliant with treatment.  


Pertinent Law and Regulation

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  When 
a veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

In November 1996, the schedular criteria for evaluations of 
psychiatric disabilities were amended.  These amendments were 
effective on November 7, 1996.  The RO issued a supplemental 
statement of the case in November 1998, evaluating the 
veteran's psychiatric disorder under the new rating criteria.

Prior to the November 1996 amendments, a 30 percent 
disability rating for PTSD was provided when there was a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The next 
higher rating, 50 percent, is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and there is considerable 
industrial impairment.

Under the old criteria a 70 percent disability evaluation is 
provided when the ability to establish and maintain effective 
or favorable relationships with people was severely impaired.  
The psychoneurotic symptoms are of severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent disability evaluation was 
provided when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound treatment from mature behavior, 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  Vet. Affairs Op. Gen. Couns. Prec. 9-93 
(Nov. 9, 1993), 57 Fed. Reg. 4753 (1994).  The Board is bound 
by this interpretation of the term "definite." 38 U.S.C.A. § 
7104(c).

Following the November 1996 amendments to the Rating 
Schedule, a 30 percent rating requires evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). A 50 percent 
rating requires evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Under the new criteria  a 70 percent evaluation requires the 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. A 100 percent disability 
evaluation for PTSD requires total occupational and social 
impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger or hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Analysis

Entitlement to an initial disability rating greater than 30 
percent for the appeals period prior to May 15, 1998.

A review of the evidence discloses that there was no evidence 
of symptomatology meeting the criteria for a rating in excess 
of a 30 percent disability rating prior to May 15, 1998.  On 
the July 1996, examination the veteran was given a GAF score 
of 65, which is indicative of only mild social and industrial 
impairment.  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF PSYCHIATRIC DISABILITIES, Fourth Ed., 1994 
(DSM-IV), 38 C.F.R. §§ 4.125, 4.130 (1998).  The outpatient 
treatment records for this period show that the veteran was 
satisfactorily maintaining employment.

Although it was reported in July 1995, that the veteran was 
minimally functional outside of work, and that he described 
no social life, it was also reported that he got along well 
with his family members and felt close to them, and was 
trying to be more involved in the lives of his children.  In 
any event, under the old criteria social inadaptability could 
not serve as the sole basis for an evaluation.  38 C.F.R. 
§ 4.129 (1996).  In this regard he testified that he lost 
time from work, but the record also shows that he had 
maintained his employment for many years, and that he enjoyed 
this employment.  The record prior to May 1998 does not show 
more than definite industrial impairment.

The new rating criteria are for consideration for the period 
beginning in November 1996, when they became effective.  38 
C.F.R. § 3.114 (1998).  Treatment and examination records for 
the period between November 1996 and May 1998, show that the 
veteran's memory was intact, his affect was not flattened, 
and that he was capable of abstract thinking.  There were no 
reports that he had difficulty understanding complex 
commands, and his speech was found to be appropriate to his 
thought content.  Therefore, he did not meet the new criteria 
for an evaluation in excess of 30 percent.  The Board does 
not find any evidence to support a rating in excess of 30 
percent for the period prior to May 15, 1998.


Entitlement to an initial disability rating greater than 70 
percent for the period beginning on May 15, 1998.

Under the old criteria a 100 percent evaluation could be 
awarded on three independent bases.  That is, the attitude of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
There are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, etc; or the 
disability causes demonstrable inability to obtain or retain 
gainful employment.  Richards v. Brown, 9 Vet. App. 255 
(1996).

The August 1998 VA psychiatric examination, and the VA 
outpatient treatment records show that the veteran continues 
maintain his previous employment and to reside with his 
mother.  He has also reported that his two children reside 
with him.  Inasmuch as he has been able to maintain his 
employment as a mail carrier and to maintain, albeit in an 
impaired way, some family relationships, the Board is unable 
to conclude that his disability results in virtual isolation 
in the community.  His level of activity also means that he 
is not totally incapacitated or demonstrably unable to obtain 
or retain employment.  Therefore a 100 percent evaluation is 
not warranted under the old criteria.  His ongoing full time 
employment also precludes a finding that his disability 
results in total occupational impairment.  Therefore, his 
disability does not meet the criteria for a 100 percent 
evaluation under the new criteria. 

The most recent VA examination revealed a maximum score in 
the past year and a current GAF score of 40.  This score 
contemplates an inability to work.  DSM-IV.  However, the 
record shows that the veteran is currently maintaining 
gainful employment.  For the reasons discussed, the Board 
concludes that the preponderance of the evidence is against 
evaluations in excess of those provided by the RO.



ORDER

A disability rating greater than 30 percent for PTSD for the 
appeals period prior to May 15, 1998 is denied.

A disability evaluation in excess of 70 percent for PTSD for 
the period beginning on May 15, 1998 is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

